Case 1:20-cv-04611-DLC Document17 Filed 09/24/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

eee a ee x
NIEVES SORTANO,
Z20cv4611 (DLC)
Plaintiff, :
-V- : ORDER
JD RECYCLING INC., PING RECYCLING
INC., GREEN CITY TRUCKING INC., :
FRANCESCO D’ AMTICO, and JOHN IN@ALACO, : USDC SDNY
: DOCUMENT
Defendants. + | ELECTRONICALLY FILED
ee , DOC #&

ENTER CO ety * ll parernen: 419
DENISE COTE, District Judge: beh |

 

 

 

This employment discrimination action was filed on June 16.
2020. On June 29, the Court scheduled an initial pretrial
conference pursuant to Rule 16, Fed. R. Civ. PB. to occur on
September 25, 2020. It is hereby

ORDERED that the conference scheduled for September 25 is
adjourned to December 4, 2020 at 2 p.m.

The parties are reminded to use the following dial-in
credentials for the conference.

Dial-in: 888-363-4749
Access code: 4324948

The parties shall use a landline if one is available.

Dated: New York, New York
September 24, 2020

ewe Ly
DEMISE COTE
United Stafes District Judge

 

 

 
